Case: 2:20-cv-00054-WOB-CJS Doc #: 51 Filed: 05/05/20 Page: 1 of 3 - Page ID#: 895




          k                                                                  gov




                                                 y 05, 2020




 Covington, KY 41012
Case: 2:20-cv-00054-WOB-CJS Doc #: 51 Filed: 05/05/20 Page: 2 of 3 - Page ID#: 896




                       g    g



                                          20-5465




                                               yy
Case: 2:20-cv-00054-WOB-CJS Doc #: 51 Filed: 05/05/20 Page: 3 of 3 - Page ID#: 897




 v.
